IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 00-31483
                            Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

NELSON L. KING, JR.,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                           (00-CR-10007-2)
                        --------------------
                            June 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Nelson L. King, Jr., on

appeal has moved for leave to withdraw as counsel and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

King has not filed a response to counsel's motion and brief.

     Our independent review of the record discloses no nonfrivolous

issue for appeal.      Accordingly, counsel's motion for leave to

withdraw   is    GRANTED,     counsel   is     excused   from   further

responsibilities herein, and the appeal is DISMISSED.       5th Cir. R.

42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
DISMISSED.




             2